                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRENDA QUINN, as administrator for the, )
Estate of Travis Frederickson           )
                                          )
        Plaintiff,                        )
                                          )
        v.                                )                   Case No. 17-cv-669-NJR RJD
                                          )
WEXFORD HEALTH SOURCES, INC.,             )
ALFONSO DAVID, SYED RAZA, NANCY )
KNOPE, ABBY ELDER, and KRISTEN            )
HAMMERSLEY,                               )
                                          )
                                          )
        Defendants.                       )

                                             ORDER

DALY, Magistrate Judge:

       This matter is before the Court on the Motion to Strike Plaintiff’s Expert Disclosure and

Bar Witness Testimony (Doc. 87) filed by Defendants Wexford, David, Raza, Knope, and Elder.

Plaintiff filed a Response (Doc. 89). Defendants filed a Reply (91).

       Pursuant to the original Joint Report of Parties, approved by the Court (Doc. 34), Plaintiff’s

deadline to disclose experts was September 1, 2018 (Doc. 34-1). The parties were given a

deadline of December 1, 2018 to complete discovery and December 20, 2018 to file dispositive

motions. The Scheduling Order notified the parties, pursuant to FED. R. CIV. P. 29, they could

modify discovery dates set in the Joint Report by written stipulation, except that they could not

modify a date if such modification would impact the deadline for the completion of all discovery,

the deadline for filing dispositive motions, or the date of any court appearance.

       On December 4, 2018, the parties informed the Court that discovery was ongoing and that

the parties would file a motion to continue the trial date (Doc. 79). On December 17, 2018, the
                                          Page 1 of 4
parties filed a join motion (Doc. 82) to continue the trial date and reset discovery deadlines. The

joint motion proposed a deadline of February 1, 2019 for Plaintiff to disclose any expert(s). On

December 18, 2018, Judge Reagan granted the request to continue the trial date (Doc. 84). On

January 2, 2019, the Court entered an Amended Schedule adopting the parties’ proposed dates and

setting a discovery deadline of May 21, 2019, and a dispositive motion deadline of June 5, 2019

Doc. 85). Pursuant to FED. R. CIV. P. 29, the parties were still allowed to modify discovery dates

set in the Amended Joint Report by written stipulation, except that they could not modify a date if

such modification would impact the deadline for the completion of all discovery, the deadline for

filing dispositive motions, or the date of any court appearance.

       Defendants received Plaintiff’s expert disclosures on February 25, 2019. Defendants

argue this disclosure was 24 days after the deadline had passed and that Plaintiff’s expert disclosure

should be stricken, and Plaintiff’s expert barred from testifying. Plaintiff asserts the parties had

discussed on multiple occasions that the expert would not be disclosed until after the fact witness

depositions were taken and the depositions of defendants were not completed until February 20,

2018. Plaintiff further argues Defendants were not surprised by the disclosure of an expert, as

counsel had discussed that an expert would be disclosed on at least six occasions. Finally,

Plaintiff argues Defendants are not harmed by any late disclosure as there is still time, prior to the

discovery deadline, to depose Plaintiff’s expert.

       Both parties submitted numerous email exchanges to the Court to demonstrate whether an

agreement was reached regarding extending the deadline for Plaintiff’s expert disclosure. Most

relevant is an email exchange between counsel that occurred on January 28, 2019, four days prior

to the deadline.    In response to an email from Lisa Cook suggesting rescheduling certain

depositions, counsel for Plaintiff, Louis Meyer, wrote “I was planning on going to Marion
                                          Page 2 of 4
tomorrow and spend the night. However, I am fine with rescheduling, but we may need additional

time to disclose our expert next week.” In response to Mr. Meyer’s email, Abbey Fritz, counsel

for Wexford Defendants, wrote “Although I would rather continue with the deposition as

scheduled, I am available next week on both the 6th and the 8th. Additionally, I would like to

coordinate a time to take the deposition of who authored the Report of Investigation. Please let

me know where is he located and some possible dates for his deposition.” In Response to both

the email from Mr. Meyer and Ms. Fritz, Lisa Cook responded regarding the rescheduling of the

deposition. Neither defense counsel for Wexford Defendants or IDOC Defendants responded to

Mr. Meyer’s request for additional time to disclose his expert. Meyer’s email implied that

agreeing to reschedule the depositions was contingent upon getting additional time to disclose an

expert.

          It is clear the parties did not reach a written agreement regarding an extension of time for

Plaintiff’s expert disclosure. However, given the lack of response from defense counsel to the

request for an extension from Plaintiff’s counsel, the Court, in this instance, will not hold Plaintiff

to the deadline. If counsel for Defendants wanted to hold Plaintiff to the firm deadline, counsel

should have acknowledged the request and stated as much prior to the deadline. Additionally, the

Court notes there is nearly two months before the deadline for discovery, so counsel for Defendants

have ample time to depose Plaintiff’s expert without affecting the current trial setting.

          For the reasons above, Defendants’ motion to Strike Plaintiff’s Expert Disclosure and Bar

Witness Testimony (Doc. 89) is DENIED.

IT IS SO ORDERED.




                                             Page 3 of 4
DATED: March 28, 2019
                                s/ Reona J. Daly
                                Hon. Reona J. Daly
                                United States Magistrate Judge




                        Page 4 of 4
